Appeal from a decision of the Unemployment Insurance Appeal Board, filed September 12, 2008, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Substantial evidence supports the decision of the Unemployment Insurance Appeal Board finding that claimant, a folding machine operator for a printing and binding company, voluntar*1136ily left his employment without good cause. “Neither general dissatisfaction with working conditions nor the inability to get along with a . . . coworker [has] been found to constitute good cause for leaving one’s employment” (Matter of Hutchinson [Commissioner of Labor], 56 AD3d 877, 878 [2008] [citations omitted]; see Matter of Hill [Commissioner of Labor], 54 AD3d 1123, 1124 [2008]). The employer’s representatives testified that claimant left work following a verbal altercation with a coworker—despite being warned, both previously and on the day in question, that if he walked off the job again he would be deemed to have quit. To the extent that claimant testified that he left because he feared for his personal safety, the record as a whole fails to demonstrate that claimant’s belief in this regard was reasonable (see Matter of Kingston [Commissioner of Labor], 4 AD3d 716, 717 [2004]). Moreover, claimant failed to communicate his concerns to the employer prior to leaving and, therefore, did not take reasonable steps to protect his employment (see Matter of Crawford [Commissioner of Labor], 54 AD3d 1120, 1121 [2008]; Matter of Peak [Commissioner of Labor], 9 AD3d 779 [2004]). Finally, claimant’s contrary testimony as to the circumstances under which his employment ended presented a credibility determination for the Board to resolve (see Matter of Crandall-Mars [Commissioner of Labor], 47 AD3d 1179, 1180 [2008]).
Peters, J.P., Rose, Kane, Kavanagh and McCarthy, JJ., concur. Ordered that the decision is affirmed, without costs.